Citation Nr: 1429977	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-46 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for bipolar disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 9, 1971, to January 8, 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In December 2010, the Board remanded the claim for additional development.  The issues now return to the Board for appellate consideration.  For the reasons stated below, the RO/Appeals Management Center (AMC) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a March 2010 rating decision, after the Veteran raised the issue of individual unemployability in his October 2009 hearing, the RO denied entitlement to TDIU.  However, the Board has jurisdiction to address entitlement to TDIU as part of the Veteran's claim for a higher initial rating for bipolar disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

In November 2007 and October 2009, the Veteran testified before a Decision Review Officer.  In September 2010, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was offered a new hearing before a different Veterans Law Judge.  In May 2014, the Veteran declined an additional hearing and requested that his case be considered on the evidence of record.  Transcripts of the Veteran's hearings are associated with the claims file and have been considered by the Board.  

The Veteran has submitted additional evidence to the Board, and in May 2014 his representative waived Agency of Original Jurisdiction review of evidence received at the Board.  See 38 C.F.R. § 20.1304(c) (2013).  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals no additional relevant evidence.  The representative's appellate brief is in Virtual VA.


FINDINGS OF FACT

1.  The evidence is evenly balanced as to whether the overall level of impairment caused by symptoms of the Veteran's bipolar disorder most nearly approximates occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships; the preponderance of the evidence reflects that the symptoms and impairment do not more nearly approximate total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication and persistent danger of hurting self or others.

2.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected bipolar disorder precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but not higher, for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9432 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the notice, VA must inform the claimant of what information and evidence the claimant is expected to provide and what information and evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  For service-connection claims, the notice must also address the additional elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in June 2006 and March 2009 that informed the Veteran of the evidence required to substantiate his claim and of the Veteran's and VA's respective duties related to obtaining evidence.  The letters also explained how VA determines the disability rating and effective date of claims that are found to be service-connected, and the March 2009 letter included the criteria for rating mental disorders.  Accordingly, the Board finds that VA satisfied its duty to properly notify the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA obtained the Veteran's service treatment records and VA treatment records and associated them the claims file.  VA obtained, or attempted to obtain, private treatment records from all identified providers and appropriately informed the Veteran of records that were not obtained.  In accordance with the December 2010 remand, the AMC obtained and associated with the claims file records from the Social Security Administration (SSA), which included private treatment records, including some that VA had been previously unable to obtain.  In December 2010, the AMC sent a letter to the Veteran regarding treatment records consistent with the Board's December 2010 remand.  The Veteran did not identify any additional treatment records, and the AMC was therefore not required to take further action in obtaining private treatment records, as the previous authorizations for the release of medical records had expired.  

VA provided the Veteran with relevant examinations in June 2008, April 2009, March 2010, and January 2011.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2008 and January 2011 examiners reviewed the Veteran's claims file, examined the Veteran, described the Veteran's disability in detail, and provided an analysis to support any conclusions.  Although the April 2009 and March 2010 examiners did not have access to the claims file, the examination reports were based on the history as provided by the Veteran, and the examiners examined the Veteran, described the Veteran's disability in detail, and provided an analysis to support any conclusions.  Thus, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an examination is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

The January 2011 examiner also provided most of the details requested in the December 2010 remand, and the AMC substantially complied with the Board's remand instructions in this regard as well.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Although the examiner was asked to discuss the impact of bipolar disorder symptoms on the Veteran's social and occupational functioning, his comments regarding social and occupational functioning also considered symptoms that he associated with generalized anxiety disorder and panic disorder without agoraphobia.  However, as discussed in more detail below, the Board resolves reasonable doubt in the Veteran's favor and considers all of his symptoms to be attributable to his service-connected bipolar disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, remand for clarification of the opinion would only delay adjudication of the Veteran's claim further and would have no possibility of benefiting the Veteran.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notice and assistance requirements and has substantially complied with the December 2010 remand.  

II.  Merits

The Veteran contends that his service-connected disability has prevented him from having a normal life, including a wife, family, and career.  In a November 2009 VA Form 9, the Veteran's representative asserts that based on his global assessment of functioning scores and unemployment since 1999 he should be rated at 100 percent or 70 percent with individual unemployability.  

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform rating is warranted for the Veteran's bipolar disorder.  

The criteria for evaluating disability due to service-connected mental disorders, including bipolar disorder, are specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, and a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 116-18.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health/illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  Id.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Id.  

In accordance with the December 2010 Board remand, the Veteran was afforded a VA psychiatric examination in January 2011.  The examiner reported that the Veteran remains unemployed, having last worked in 1999, and receives Social Security disability for a history of mental illness.  The examiner reported that the Veteran continues to experience severe difficulties in occupational functioning related primarily to problems with interpersonal relationships and persistent and severe mental illness.  The Veteran reported that he frequently experiences irritability, mood swings, and problems with anger.  He reported that mental health symptoms have increased in the past several years following the death of his father in 2002 and mother in 2010.  He reported periodic episodes of depression, including a history of severely depressed mood, difficulty concentrating, low energy, and low motivation.  The Veteran reported a history of severe and persistent anxiety, including severe stress related to being around people, being out of his house, and related to daily tasks.  The Veteran also reported panic symptoms, including daily symptoms of anxiety and panic symptoms approximately once a month.  

The Veteran reported that he has no friends, he frequently isolates, and he has difficulty finding pleasure in most activities.  He reported occasionally reading, swimming, and walking his dogs, although rarely leaving the house.  He stated, "the dogs are the only reason I get up every day."  He described himself as "a recluse" and stated that he does not like to leave his house and even coming to the examination was "traumatic."  

Symptoms of depression included chronically depressed mood, decreased interest in pleasurable activities, fatigue and low energy, feelings of worthlessness, difficulty concentrating, and recurrent thoughts of death.  The Veteran denied a history of suicidal ideation, but endorsed a history of fleeting thoughts of suicidal ideation.  The Veteran was also diagnosed with generalized anxiety disorder and panic disorder without agoraphobia, and anxiety symptoms included occasional panic attacks and excessive worry.  On mental status examination, the Veteran was adequately well-groomed; he was alert and oriented in all spheres; eye contact was appropriate and speech was within normal limits; his mood was euthymic and affect was appropriate to content; thought processes were logical, coherent, and goal directed, and thought content was within normal limits; there was no evidence of hallucinations, and the Veteran denied suicidal and homicidal ideation; insight and judgment appeared to be grossly intact.  The examiner assigned a GAF score of 45.  The examiner diagnosed bipolar disorder, generalized anxiety disorder, panic disorder without agoraphobia, and personality disorder not otherwise specified.  

The examiner offered an opinion that symptoms of bipolar disorder (including periodic episodes of depression), and a history of panic disorder are likely having a "profound impact on the Veteran's ability to initiate and maintain steady employment, the Veteran's ability to build and maintain close interpersonal relationships, and his social life, as he has no friends and often isolates himself from others."  The examiner observed that "obtaining gainful employment is likely to be quite difficult, given his history of psychiatric illness and pervasive personality problems (including, but not limited to, severe difficulties with interpersonal relationships)." The examiner observed that problems in occupational functioning are "exacerbated by anxiety and stress, which is occasionally debilitating, especially when the Veteran is forced to leave his home."  The examiner found that the diagnosed psychiatric disorders result in deficiencies in most of the following areas:  work, family relations, thinking, and mood.  

In a March 2010 VA examination, the Veteran reported having a bachelor's degree, a Masters of Business Administration, as well as EMT training and a Nursing Home Administrator's license (1993).  He described mental health symptoms including:  difficulty sleeping (unable to go to sleep until 2 am some nights), flashbacks of his father's death, feeling unable to leave the house, "tired and aching all over," and feelings of sadness.  He did not endorse panic attacks.  When asked to describe his life, he stated that he feels his "purpose is gone" because his job was to care for his parents.  The Veteran reported spending his days reading, caring for the home and lawn, walking on the beach, attending church, and caring for his dogs.  He denied any significant positive interactions with family, friends, or neighbors.  

The examiner observed that the Veteran's presentation was characterized by rapid and non-stop speech and that it was not clear whether he could slow his speech voluntarily, although as the interview progressed it did slow modestly.  She reported that his speech was not exactly circumstantial, but was somewhat tangential, chaining one comment on another to the point that he eventually forgets the original question.  However, when talking about an emotionally laden subject, particularly if the emotion is anger, he was able to stay on topic very well.  The examiner reported that the content of his description of his life centered on caretaking, as noted in previous examinations.  He spoke at length about his animal rescue efforts, including starting and running a non-profit organization to rescue dogs and taking care of dogs in his home, many with severe health issues.  

Regarding his employment and social history, the Veteran reported being convicted of a felony (risk of injury to a minor secondary to allegations of molestation involving a boy for whom he was a Big Brother) in 1973.  The examiner observed that this conviction seems to impact his current work searches more than in the past, as he stated that he has a desire to substitute teach.  The Veteran reported some significant periods of employment post-military, including as a statistical analyst, at a snack company, and at a power company.  He reported being fired/laid off from the snack company and the power company due to "supervisor problems."  He then worked successfully for a company for 6 months when they offered him a promotion that would require travel and relocation, which he refused, and he eventually left that job voluntarily.  He then worked at an engine company and had a 3 year relationship with a secretary, but the relationship ended when he revealed his felony conviction and the job ended after he had arguments with coworkers about "how to do things."  He then worked as an auditor in an accounting firms and as the Chief Financial Officer for a company for 5 to 6 years before being laid off.  He then worked as an accountant and then as an EMT in or around 1986, ending in about 1999 after several suspensions, including for arguing with a co-worker in front of a patient, and was eventually fired after walking out.  In 1999 he began serving as a caregiver for his parents' full time.  

The Veteran also reported ongoing interpersonal difficulties that significantly impact both his personal and professional life.  He finds it difficult to control his impulses, states that he is "not a team player," and has difficulty getting along with neighbors, co-workers, and supervisors.  He provided many examples outside of work, including being told that he was "not welcome" to come back to a bereavement support group because he had a disagreement with the group facilitator that he characterized as mild, but then reported "losing his temper with her on the phone later."  He also described problems with home health aides and the health-aid agency and multiple conflicts with his neighbors.  The Veteran stated that he had been engaged three times in the past, but none of the relationships continued past engagement.  

The Veteran characterized his employment difficulties as stemming from ongoing interpersonal difficulties.  He stated that he has a "whole file drawer" of employment rejections and has even been "rejected" from volunteer work.  In describing this he stated that the last place he contacted said, "We have nothing for you."  When relating this, he yelled that phrase.  The examiner observed, "The Veteran's frustration and anger is clear on this point, but less certain is his willingness to continue looking for employment."  The Veteran stated that he would like to go back to accounting work.  He reported being frustrated and feeling that no one would hire him due to his felony conviction and irascibility.  When asked about pursuing options for VA assistance with obtaining employment, the Veteran stated that he might consider services, but "not if [he] has to shuffle for a parking place here."  

On mental status examination, the Veteran was casually dressed in older clothes with a frayed collar and commented that he does not spend money on clothes; he was adequately groomed.  Of note was the Veteran's pressured speech and his interactional style.  He made flirtatious remarks throughout the interview, and while none of these were particularly forward or offensive, they were out of context and the goal was unclear.  There were no signs of psychosis, mood and affect were congruent with content of discussion, eye contact was appropriate, and no overt memory loss was apparent.  The Veteran's cognition, although not formally tested, was grossly intact with good insight and judgment.  The examiner observed that the Veteran appeared to be a "credible historian."  

The Veteran reported suicidal ideation with plan (carbon monoxide poisoning with his car) going so far as to say, "I still have the hose," but denying any current suicidal ideation, plan, or intent.  He stated that the needs of his dogs keep him going, and was future oriented, for example stating that he would like to get a boat again.  Therefore, the examiner judged the Veteran to be of low risk to self or others.  

The examiner assigned a GAF score of 55.  The examiner diagnosed adjustment disorder with depressed mood, bipolar disorder (by history), and personality disorder not otherwise specified.  Regarding employment the examiner observed that given his past diagnosis of bipolar disorder, his interpersonal interactions could be influenced by symptoms of mania/hypomania, including irritable mood, inflated self-esteem or grandiosity (i.e., telling others what to do, knowing a job better than others) and irritability (i.e., arguing for what is "right" or fair to the detriment of the relationship), which the Veteran reported have impacted his ability to gain employment or keep employment in the past.  She opined that "[i]t is as likely as not that he would have the same problem should he attempt to seek employment at this time."  The examiner also observed that "it is not possible to discern whether or not employment and/or interactional difficulties would continue if he were treated either with therapy, targeting his mood and interactional style, and/or was assisted with services such as those provided by employment support specialists."  

In an April 2009 VA examination, results were similar to the March 2010 results and were notable for a Montreal Cognitive Assessment (MOCA) score of 24/30.  The examiner explained that 26/30 is considered normal and that the Veteran's greatest impairment was his memory, with "what seems to be a deficit due to encoding failure."  The Veteran exhibited anxiety throughout the interview with a flushed complexion and pressured speech and described that he gets that way when he is around people.  The Veteran wore sneakers, sweat pants, and a greasy food-spotted sweatshirt with holes to the examination.  Additionally, the Veteran's social judgment was questionable, as he did not take the examiner's cue when the interview had come to an end, and had to be told four times that the interview had ended.  The examiner diagnosed schizotypal personality disorder and observed that without access to the claims file and original service documentation, "it is difficult to discern whether [the Veteran] meets the criteria for bipolar disorder, or if his irritability, odd speech, odd appearance, lack of close friends, and anxiety in social situations are better explained by schizotypal personality disorder."  The examiner assigned a GAF score of 40.  

In a June 2008 VA examination, the Veteran described symptoms of irritability, anxiousness, and a tendency toward social withdrawal; he was diagnosed with bipolar disorder, and no personality disorder was identified.  The examiner observed:  "Most prominent in the presentation is not so much what the [V]eteran stated as how he presented himself.  He spoke in a very rapid-fire, highly pressured manner with very circumstantial and tangential speech."  In terms of content, "the prominent theme in his presentation was the grandiose view of himself as a caretaker of many others in his life."  The Veteran spoke with considerable zeal about the importance of his caretaking work in service, where he worked in a clerical role in the registrar's office, but went above and beyond what his specific role called for and provided care to burn victims.  With regard to his general mood, the Veteran stated that he is primarily confrontational and irritable with many people in his life whom he feels are either provocative or incompetent.  He stated that he often calls the police to deal with such people, including various neighbors who he feels are either infringing on his property or acting inappropriately.  The examiner observed that the Veteran "clearly is consumed with his role as caretaker," and as an EMT worker for an ambulance company from 1987 to 1999, he frequently got suspended because of conflicts he had with his supervisors, which consistently involved the Veteran's sense that he needed to go above and beyond and his feeling that his supervisors were not providing adequate care to the patients.  

Mental status examination showed that the Veteran spoke in a rapid-fire manner and in a tangential and circumstantial style.  He seemed to have little capacity to either modulate or slow down his speech or to consider how his extremely pressured speech was affecting the interview.  His clothing was strange in that his shirt had a number of stains on it.  The examiner observed that "[w]hile there were no signs or symptoms of overt psychosis, clearly social judgment was significantly impaired, as evidenced by his frequently yelling at neighbors [and] his frequent calling of the police to complain about people . . . ."  His mood was mildly to moderately agitated and pressured with no homicidal or suicidal ideation.  Affect was mildly under-regulated.  Behavioral and impulse dyscontrol was noted in his inappropriate behaviors that reflect impaired social judgment as well.  Some cognitive deficits were noted in memory, concentration, and attention, as manifested, for example, in his inability to recall his exact age.  The examiner observed that "[w]hile [the Veteran] referred to himself as being socially withdrawn, he clearly enjoyed the interview, did not want to leave at the end of the time, but rather to continue talking."  A GAF score of 50 was assigned.  The examiner explained:  "[T]he clinical material fits the diagnosis of bipolar disorder.  His irritability, which is chronic, and expansiveness, as well as impaired social judgment, in which he feels he is entitled to either ignore his supervisors or confront others when he feels that his judgment and view are better than others."  

A March 2006 SSA decision shows that the Veteran was found to be disabled from November 2002 and it was observed that his bipolar disorder and low back pain secondary to degenerative disc disease of the lumbar spine was a "severe" impairment as defined by SSA regulations.  Evidence related to the Veteran's SSA claim includes a July 1999 letter from the Veteran's former employer discussing examples of the Veteran's inability or unwillingness to follow rules or procedures and difficulty getting along with others.  The Veteran was told that because of these problems his employer did not have a full time position available for him.  An October 2003 assessment by E. M. T. notes that the Veteran would be considered disabled on vocational factors alone and that his mental problems, including irritability, impulsiveness, and difficulty relating to others, restrict him more.  

A September 2003 summary by Dr. C. R. F. shows that the Veteran was seen from March 2003 to August 2003.  The Veteran's mental status showed a general appearance of being overweight and unkempt; he was oriented with intact memory and attention and concentration appeared irregular; speech was normal, and the Veteran showed no delusions, hallucinations, or obsessions; mood has been highly variable, ranging from flattened or depressed to expansive, elevated, or irritable; his social judgment was impaired, "colored by his unstable affect and leading to destructive distortions and perceptions regarding his relationships with others"; and his insight into his contribution to his difficulties was limited.  Dr. C. R. F. noted that the Veteran had a history of frequent job changes leading to underemployment and ultimately unemployment, "in part due to his interpersonal difficulty."  Dr. C. R. F. observed that the Veteran's pattern of irritability and impulsive acting out of anger is consistent with his diagnosis of bipolar disorder.  Dr. C. R. F. further observed that the Veteran's irritability and reactivity make persistence on any but the simplest tasks impossible, he tends to move from task to task without completing any, although when hypomanic he may attempt ambitious tasks, and his stress tolerance is extremely low.  In July 2003, Dr. H. B. A., a private physician who also treated the Veteran for physical health problems, observed that she was not sure that the Veteran would qualify for disability, "except potentially for the depression" because he was "quite functional" and did an "excellent job" caring for his mother.  

In August 2010, Dr. H. E., a private provider, wrote a letter describing that she treated the Veteran in October 2006 and noted difficulty maintaining any longstanding relationships and observed that his isolation and depression deepened dramatically after his mother passed away.  Dr. H. E. observed that the Veteran's "temperament continues to be labile and, at times, inappropriate."  

In his September 2010 hearing, the Veteran testified that he had "thought of suicide," but is "not the type of person to do that" because it is "a coward's way out."  He also described times when he will come out of the water after swimming and call to his cousins as though it is 40 or 50 years ago and he is a child; he described it as almost "like a flashback."  The Veteran also described that the dog rescue foundation he was involved with dissolved because he could not get along with the board members and ended up contributing more and more of his own money to the foundation because of lack of donations.  

VA records show mental health treatment beginning in August 2011, when he reported symptoms of "obsessive cleanliness," panic especially when driving, not liking to leave his home, anhedonia, poor mood, increased sleep, fatigue/low energy, overeating, feeling like a failure, poor concentration, restlessness, and feeling his symptoms have made functioning very difficult.  When asked about suicidal ideation, the Veteran reported that he "was not raised to do that" but "does not worry about death."  The Veteran complained of having "no family, no friends, can't hold a job, never been married" and described the rescued dogs he cares for as his family.  When asked about symptoms of psychosis, the only symptom reported was occasionally hearing his cousin talking to him when he is on the beach.  On mental status examination, the Veteran was dressed very casually and appropriately groomed; made intense eye contact; speech was pressured with increased rate and volume; he was fidgeting; his affect was irritable, defensive, hostile, intrusive, and inappropriately elevated when discussing unfortunate content; his thought process was logical and circumstantial; thought content notable for occasional audio hallucinations; he denied suicidal and homicidal ideation; his insight and judgment were very poor; cognitive functioning was grossly normal, although not formally tested; and the Veteran reported age-appropriate problems with memory.  A GAF score of 40 was assigned, a definitive Axis I diagnosis was not reached, with numerous possibilities noted, and Axis II cluster B traits were noted.  

In a September 2011 appointment, the Veteran was dressed in beach-like attire, but adequately groomed; speech was somewhat pressured and rapid; mood was irritable but cooperative; affect was irritable; though process was goal directed and circumstantial; he denied psychosis and suicidal and homicidal ideation; and insight and judgment were very poor.  In a later September 2011 appointment, the provider described that the Veteran was "dressed in beach-like attire, with deep tan, clean shaven, and smells unclean."  He continued to deny psychosis and suicidal and homicidal ideation.  An April 2012 appointment showed similar findings although the Veteran's grooming was good.  He continued to deny psychosis and suicidal and homicidal ideation.  Anxiety disorder and personality disorder not otherwise specified were diagnosed.  Additionally, the Veteran reported a distressing "incident" in which he was informed that his YMCA membership was terminated after complaints from other members about allegedly inappropriate behavior.  

On mental status examination in an October 2012 appointment, the Veteran was alert and oriented; grooming was appropriate but he was "malodorous"; speech was increased in rate and volume with a normal rhythm; mood was depressed and affect was wide in range and often not congruent with stated mood; no perceptual disturbances (hallucinations, illusions) were noted; thought process was normal, coherent, and logical, but also noted as circumstantial; thought content was not unusual; he denied suicidal ideation; insight was intact and judgment was fair; and memory was intact.  Chronic adjustment disorder, anxiety disorder not otherwise specified, and depressive disorder not otherwise specified were diagnosed.  An axis II diagnosis was deferred, but it was noted that personality disorder traits were noticed on previous evaluation.  A GAF score of 55 was assigned.  November and December 2012 appointments showed similar findings.  

Additional evidence includes a January 2011 letter from the Veteran's local police department showing that the department had received 45 calls from his residence since 1999 for "matters such as animal nuisance, neighbor trouble, parked cars, unfounded incidents, and medical response."  

The Board notes that the Veteran's diagnoses, both Axis I and Axis II, have varied throughout the appeal period.  The April 2009 examiner noted that without reviewing the claims file, which was not available for review, she could not determine whether the Veteran's symptoms were attributable to an Axis I disorder or the Axis II disorder diagnosed in the examination.  Although the January 2011 examiner seemed to associate occasional panic attacks and excessive worry with diagnosed generalized anxiety disorder and panic disorder without agoraphobia, he did not separate out the effects of the various disorders on the Veteran's occupational and social impairment.  Because the symptoms and corresponding occupational and social impairment have generally been consistent with those reported in the June 2008 VA examination that led to the grant of service connection for bipolar disorder and no examiner has clearly distinguished the effects of the various disorders, to include personality disorders, the Board resolves reasonable doubt in the Veteran's favor and considers all of the identified symptoms and corresponding occupational and social impairment as attributable to the Veteran's service-connected bipolar disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal period, the Veteran's bipolar disorder has most nearly approximated the criteria for a 70 percent rating.  The above evidence reflects that the Veteran has, throughout the appeal period, experienced symptoms described in the criteria for ratings of 70 percent and below, including suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a worklike setting), inability to establish and maintain effective relationships, depressed mood, anxiety, and mild memory loss, as well as symptoms of similar severity, frequency, and duration including tangential, rapid, or pressured speech, inappropriate interactional style (including irritable mood and inflated self-esteem or grandiosity), problems with anger, and impaired social judgment.  Although the Veteran has generally denied suicidal ideation, in the March 2010 VA examination he reported a previous plan (carbon monoxide poisoning with his car) and reported that he still had the hose, and in the September 2010 hearing testified that he had thought of suicide although he is "not the type of person to do that."  

Regarding occupational and social impairment, the Board finds that the Veteran's bipolar disorder more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, as discussed in more detail below, the Veteran's bipolar disorder significantly interferes with his ability to work.  Although the Veteran served as a caretaker for his parents, he has no living relatives with whom he is close and has no friends.  As observed by several VA examiners, the Veteran's social judgment is impaired, as he has difficulty recognizing social cues, such as continuing to talk when the examiner indicated that the interview was over, and reacts inappropriately, such as yelling at neighbors and calling the police to complain about people.  The Veteran has also experienced deficiencies in mood throughout the appeal period, including mood swings and severely depressed mood.  Finally, a 70 percent rating is supported by GAF scores ranging from 40 to 55, indicating moderate to severe impairment.  Resolving reasonable doubt in the Veteran's favor, a 70 percent rating is warranted throughout the appeal period.  

However, a higher 100 percent rating is not warranted because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria, nor are the Veteran's symptoms of similar severity, frequency, and duration as those described in the 100 percent criteria.  There is an indication of audio hallucinations ("like a flashback") related to the Veteran's memories of swimming with cousins; however hallucinations are not persistent, as the Veteran has generally been alert with no perceptual disturbances observed and has frequently denied hallucinations.  Although these incidents, as described in the Veteran's September 2010 hearing, could be considered a disorientation as to time or place, they are brief and situational and do not seem to affect occupational and social impairment.  The Board finds that comments regarding the Veteran's appearance and hygiene are more consistent with neglect of personal appearance and hygiene than inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Although the Veteran has been observed to wear dirty clothing and has been described as "malodorous," his grooming has generally been described as adequate or appropriate.  Additionally, although the Veteran has reported suicidal thoughts, he has consistently denied homicidal ideation and has been assessed to be a low risk to self and others.  Finally, the Board finds that the Veteran's memory loss is best characterized as mild.  Although the Veteran has had difficulty remembering his exact age and the names of new acquaintances, there is no indication of memory loss for the names of close relatives, own occupation, or own name.  

Moreover, although the Board will find below that the Veteran's bipolar disorder renders him incapable of obtaining and maintaining substantially gainful employment, this does not approximate the total social and occupational impairment required for a 100 percent rating under the general rating formula.  Although the Veteran has no friends, and his social judgment is impaired, he was observed to be an "excellent" caretaker for his mother before she passed away in January 2010 and reported in his October 2009 hearing that he has had some friends who he sees in the summertime when they are on vacation, although he has declined dinner invitations because he is a "home body."  Additionally, as discussed above, his occupational and social impairment are not due to symptoms of similar severity, frequency, and duration as those listed in the criteria for a 100 percent rating.  The preponderance of the evidence is thus against a higher 100 percent rating, and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id.  

The discussion above reflects that the symptoms of the Veteran's bipolar disorder are fully contemplated by the applicable rating criteria.  As indicated above, the criteria include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's bipolar disorder are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for bipolar disorder is therefore not warranted. 38 C.F.R. § 3.321(b)(1) (2013).

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's bipolar disorder.

As noted above, the Veteran also contends that he is no longer capable of obtaining and maintaining employment.  He is in receipt of service connection for bipolar disorder, now rated 70 percent disabling.  VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disability, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration of TDIU is warranted if a veteran has a single disability rated 60 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's bipolar disorder is now rated as 70 percent disabling, and he is therefore eligible for TDIU under 38 C.F.R. § 4.16(a).  

The Board finds that the Veteran's service-connected bipolar disorder renders him unemployable under the applicable regulations.  The evidence demonstrates that the Veteran has not been employed since July 1999, and a July 1999 letter from the Veteran's last employer shows that his termination was related to difficulty getting along with others, which, as demonstrated by the evidence above, is related to his service-connected bipolar disorder.  Although the Veteran was subsequently involved in the running of a dog rescue organization, this organization was dissolved because the Veteran could not get along with the board, and there is no indication that the Veteran received any payment for his services with the organization.  To the contrary, the Veteran indicated in his September 2010 hearing that he was contributing his own money to the foundation due to lack of donations.  

A March 2006 SSA decision shows that the Veteran was found to be disabled from November 2002.  Although an SSA decision is not controlling on the Board, it is pertinent and, in this case, supports the Board's decision regarding TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Although both bipolar disorder and low back pain were considered in the SSA decision, the July 2003 record of Dr. H. B. A., who treated the Veteran for physical health problems as well, shows that his depression had the biggest impact on his ability to work.  

The January 2011 VA examiner opined that the Veteran's symptoms were having a "profound impact on [his] ability to initiate and maintain steady employment" and observed that "obtaining gainful employment is likely to be quite difficult."  In his March 2010 examination, the Veteran reported having a "whole file drawer" or employment rejections and even being rejected from volunteer work.  The March 2010 examiner noted that it is as likely as not that the Veteran would have the same interpersonal problems that interfered with his previous employment should he attempt to seek employment again.  The March 2010 examiner also observed that "it is not possible to discern whether or not employment and/or interactional difficulties would continue if he were treated either with therapy, targeting his mood and interactional style, and/or was assisted with services such as those provided by employment support specialists."  However, the record, including a May 2004 report by Dr. C. R. F. in connection with the Veteran's SSA claim, shows that the Veteran's symptoms, including difficulty establishing relationships and anxiety, have interfered with his ability to maintain effective mental health treatment.  Under these circumstances, the Board finds it would be inappropriate to require the Veteran to pursue further treatment or employment support options as a prerequisite to TDIU, as the March 2010 examiner seemed to indicate.  Additionally, although the Veteran attributes some of his difficulty finding employment to his 1973 conviction, for the reasons discussed above, the Board finds that his service-connected bipolar disorder alone renders him unable to secure and maintain substantially gainful employment.  Therefore, resolving any reasonable doubt in favor of the Veteran, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating of 70 percent, but no higher, for bipolar disorder is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


